Citation Nr: 1546054	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for peripheral vascular disease of the left lower extremity with scarring status post bypass graft surgery and history of adductor brevis and gastrocnemius strain prior to August 1, 2015.

2.  Entitlement to an initial rating higher than 20 percent for peripheral vascular disease of the left lower extremity with scarring status post bypass graft surgery and history of adductor brevis and gastrocnemius strain from August 1, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for peripheral vascular disease of the left lower extremity with scarring status post bypass graft surgery and history of adductor brevis and gastrocnemius strain (peripheral vascular disease) and assigned a 40 percent rating effective from December 10, 2007.  A 100 percent evaluation was assigned from June 23, 2009, under the provisions of 38 C.F.R. § 4.30, and the 40 percent rating was resumed effective August 1, 2009.

The Board previously remanded this matter for further development in April 2015.  In May 2015, the Evidence Intake Center in Newnan, Georgia, implemented a reduction of the assigned rating for the Veteran's peripheral vascular disease of the left lower extremity to 20 percent effective August 1, 2015.  The Veteran has not filed a notice of disagreement in response to that rating decision, and therefore the propriety of that reduction is not before the Board at this time, although the Board notes that the Veteran is still within the applicable time period for initiating an appeal as of the date of this decision.

The Veteran filed a claim for a TDIU during the pendency of his claim for an increased rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDI is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  Therefore, notwithstanding any prior adjudication of this TDIU, the Board has jurisdiction over it as part of this appeal.

The issues of entitlement to an initial rating higher than 20 percent for peripheral vascular disease of the left lower extremity and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 1, 2015, the Veteran's peripheral vascular disease of the left lower extremity was not manifested by persistent coldness of the extremity or an ankle/brachial index of 0.5 or less.  


CONCLUSION OF LAW

Prior to August 1, 2015, the criteria for an initial rating higher than 40 percent for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7114 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a February 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, because the Veteran is challenging the initial evaluation assigned following the grant of service connection, his underlying service connection claim has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's peripheral vascular disease.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, in light of the above development, the directives of the Board's April 2015 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's left lower extremity peripheral vascular disease is rated at 40 percent under Diagnostic Code (DC) 7114 prior to August 1, 2015.  Under DC 7114, a 40 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent evaluation is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less. 38 C.F.R. § 4.104, DC 7114.

The ankle/brachial index (ABI) is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id. at Note (1).

The criteria listed in DC 7114 are conjunctive, as evidenced by the use of the word "and."  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991); Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met).  That is, in order to satisfy the criteria for a higher 60 percent rating, the Veteran must demonstrate claudication on walking less than 25 yards and either 1) persistent coldness of the left lower extremity, or 2) ABI of 0.5 or less.  

First, the Board notes that the evidence during the period on appeal does not reflect any ABI measurements of 0.5 or less.  Private records dated June 2008 recorded an ABI of 0.68.  In January 2009, the ABI was 0.6.  In July 2009, it was 0.66.  During an April 2010 VA QTC examination, the ABI was 0.75.  During another such examination in April 2012, it was 0.66.  In May 2012, private records recorded an ABI of 0.93.  During a July 2012 VA examination, it was 0.61, and during an April 2013 VA examination, it was 0.72.  Private treatment records from March 2015 documented an ABI of 1.02.  Therefore, the ABI component of the higher 60 percent rating has not been met.

Second, the evidence reflects only a single complaint by the Veteran of persistent coldness in the extremity.  He reported this symptom during a March 2010 VA QTC examination.  However, objective testing did not reveal any such persistent coldness.  Moreover, the remainder of the evidence generated during the appeal period does not reflect any complaints or findings of coldness in the left lower extremity.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as coldness in the extremity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, given the lack of objective evidence of coldness in the extremity, and given the fact that the record only reflects one complaint of this symptom during the appeal period, any coldness associated with the Veteran's peripheral vascular disease has not been "persistent," i.e., not stopping or going away.  Persistent Definition, Merriam-Webster.com, http://www.merriam-webster.com/ dictionary/unemployed (last visited Oct. 19, 2015).  Therefore, the persistent coldness component of the higher 60 percent rating has not been met.

The Board notes that the March 2010 VA examination includes a report from the Veteran that he experiences symptoms of claudication after walking 20 yards on level ground at 2 miles per hour.  This satisfies one portion of the criteria for a 60 percent rating.  However, as neither persistent coldness nor an ABI of 0.5 or less has been demonstrated during the appeal period, the full criteria for a higher 60 percent rating for peripheral vascular disease of the left lower extremity have not been met.  Moreover, subsequent VA examinations in July 2012 and November 2014 noted claudication on walking 25 yards or more, which is consistent with the currently assigned 40 percent rating, as are many of the ABI measurements recorded during the appeal period.

The Board also acknowledges that the Veteran has also reported experiencing "foot drop" in his left lower extremity.  However, this symptom is expressly contemplated under the Veteran's separate rating under DC 8521 for left sural nerve neuralgia, which is not on appeal.  Consideration of this symptom in evaluating the Veteran's peripheral vascular disease is not permitted.  38 C.F.R. § 4.14.

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral vascular disease with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's trophic changes, ABI measurements, and claudication (which contemplates pain) are all expressly contemplated by the rating criteria.  The Board also notes that the Veteran has additional symptoms attributable to his service-connected sural nerve neuralgia.  There is no indication that peripheral vascular disease of the left lower extremity results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.


ORDER

An initial rating higher than 40 percent for peripheral vascular disease of the left lower extremity with scarring status post bypass graft surgery and history of adductor brevis and gastrocnemius strain prior to August 1, 2015, is denied.


REMAND

With respect to the Veteran's 20 percent rating for left lower extremity peripheral vascular disease effective from August 1, 2015, additional development is warranted.  At present, there is no medical evidence currently associated with the claims file which addresses any of the rating criteria under DC 7114 for this period.  Therefore, the Veteran's most recent VA treatment records should be obtained, and he should be afforded another VA examination to determine the current status of his peripheral vascular disease.  He should also be notified that he may submit private treatment records in support of his claim.

With respect to his claim for a TDIU, such an award requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

In this case, while the Board has considered the Veteran's left leg peripheral vascular disease, left sural nerve neuralgia, and bilateral leg scars as a single combined disability, he does not meet the schedular criteria for a TDIU.  Nevertheless, when a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extraschedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran last worked as a crane rigger at a shipyard in June 2009.  See April 2014 VA Form 21-8940; June 2015 VA Treatment Records.  In an August 2009 letter, his private physician indicated that it was not safe for the Veteran to be traversing ladders and steps, which were requirements for his job.  As noted above, the Veteran has claudication associated with his left lower extremity peripheral vascular disease and foot drop associated with his left sural nerve neuralgia.  

The Board is precluded from assigning an extraschedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the evidence warrants the conclusion that such referral is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from June 2015 through the present and associate them with the claims file.

2.  Notify the Veteran that he may submit any recent treatment records to support his claims for an initial rating higher than 20 percent for peripheral vascular disease of the left lower extremity, or entitlement to a TDIU.  Alternatively, he may submit the necessary information and authorizations to VA to obtain these records on his behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left lower extremity peripheral vascular disease.  All indicated tests and studies should be completed.  The examiner should specifically indicate whether the Veteran has claudication on walking and if so, at what distance it occurs.  Further, the examiner should indicate whether there are trophic changes (thin skin, absence of hair, dystrophic nails), persistent coldness of the extremity, and deep ischemic ulcers.  The examiner should indicate the ankle/brachial index, and indicate whether there is ischemic limb pain at rest.

4.  Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for an extraschedular consideration under 38 C.F.R. § 4.16(b).  Include with that referral a full statement as to the Veteran's service-connected disabilities (left sural nerve neuralgia, left lower extremity peripheral vascular disease, left index finger fracture, right great toe fracture, bilateral leg scars) his employment history (last worked as a crane rigger in June 2009, had prior work in the Department of Corrections), and his educational background (1 year of college).

5.  Following completion of the above, readjudicate the claims on appeal.  If any benefit is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity for reply, and then return the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


